Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/28/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claims 1-3 requires “a pre-coated steel sheet”.  It is unclear what pre-coated means.  Does it refer to the layer of a coating deposited on a steel sheet base (substrate) which has not been heated or does it simply refer to a plated steel sheet?   Neither specification nor claims gives a clear definition of what “pre-coated” means.   In view of applicant’s instant PGPUB paragraph [0036] that the coating is preferably deposited by hot dip galvanization process and the hot dip galvanization process means the steel sheet obtained by rolling (i.e.heating) is dipped in a molten metal bath, instant claimed pre-coated steel sheet is interpreted as hot dip aluminum base plated steel sheet.
As a result of rejected claims 1-3, all dependent claims are also rejected under the same statue.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 28 requires C content 0.24-0.38% while independent claim 1 requires C 0.20-0.25%.   0.20-0.25% does not encompass 0.26-0.38%.   Hence,  instant claim 28 fails to further limit the subject matter of the claim upon which it depends because 0.24-0.38% is not within 0.20-0.25%.

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshizaki (JPH11279735A) in view of Thirion (US 20120085467).
As for claims 1 and 3, Yoshizaki discloses a Al-Si-Mg-Zn series hot dip aluminum base plated steel sheet. (Title)  Hence, Yoshizaki reads on instant claims required pre-coated steel sheet according to claim interpretation above.
Table 7 (paragraph [0028]) Inventive Example 34 has Si=3%, Mg=2% and Zn=10% by weight, the balance Al is expected to be 85%. Hence, it reads on instant claimed coating compositions of Zn, Si and Mg with a balance being aluminum., unavoidable impurities and residual element resulting from a passage of the steel sheet in a molten bath, wherein the coating does not include ln and Sn.  Most importantly, Inventive Example 34 is expected to meet instant claimed ratio Al/Zn=85/10=8.5 which is greater than 2.9 as claimed.
Yoshizaki differs from instant claims 1-3 such that it does not disclose claimed second wherein clause about the steel sheet base compositions.
However, Yoshizaki expressly discloses various base steel sheets to be plated can be used. (paragraph [0021]) That is, Yoshizaki suggests various steel sheet base compositions can be used.
Thirion discloses a steel sheet base composition when the sheet is hot dipped in the aluminum or aluminum alloy bath for obtaining a desired strength of 500-1600 MPa or within a 500 MPa.  The preferable broad ranges steel sheet base composition (paragraph [0056]) overlaps or within instant claims 1 and 3 required steel sheet base composition ranges as illustrated in Tables 1 and 3 below respectively.   Specifically, Example (paragraph [0080]) has every single elemental compositions within instant claim 1 required ranges.
Table 1
Element
Applicant
(weight %)
Thirion et al.
(weight %)
Paragraph [0056]
Overlap
(weight %)
C
0.2-0.25
0.15-0.5
0.2-0.25
Si
0.15-0.35
0.1-0.5
0.15-0.35
Mn
1.1-1.4
0.5-3
1.1-1.4
Cr
0-0.3
0.01-1
0.01-0.3
               Mo
0-0.35
0
0
P
0-0.025
<0.1
0-0.025
                  S
0-0.005
<0.05
0-0.005
Ti
0.02-0.06
<0.2
0.02-0.06
            Al
0.02-0.06
<0.1
0.02-0.06
B
0.002-0.004
0.0005-0.08
0.002-0.004


Table 3
Element
Applicant
(weight %)
Thirion et al.
(weight %)
Paragraph [0057]
Within
(weight %)
C
0.04-0.1
0.04-0.1
0.04-0.1
Mn
0.8-2
0.8-2
0.8-2
Si
0-0.3
<-0.3
<-0.3
S
0-0.005
<-0.005
<-0.005
            P
0-0.03
<=0.3
<=0.3
            Al
0.01-0.07
0.01-0.07
0.01-0.07
            Nb
0.015-0.1
0.015-0.1
0.015-0.1
Ti
0.03-0.08
0.03-0.08
0.03-0.08
            N
0-0.009
0-0.009
0-0.009
             Cu
0-0.1
<=0.1
<=0.1
            Ni
0-0.1
<=0.1
<=0.1
             Cr
0-0.1
<=0.1
<=0.1
             Mo
0-0.1
<=0.1
<=0.1
Ca
0-0.006
<=0.006
<=0.006



Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Thirion’s steel sheet base composition, in the pre-coated steel sheet of Yoshizaki for obtaining desired strength.
As for claims 4, 7-19, 20-21, 29-32, the fact Yoshizaki’s Inventive Example 34 has Si=3%, Mg=2% and Zn=10% with Al as balance at 85% supports instant claims required Si, Mg, Zn and Al compositions ranges.
As for claim 5, instant claimed wherein clause is not given patentable distinction absent composition range of the at least one of the additional elements.
As for claim 6, Inventive Example 34 is expected to meet instant claimed ratio Al/Zn=85/10=8.5.  Hence, 8.5 meets instant claimed 5-9 ratio.
As for claims 22-25,  Thirion discloses a coating thickness of 27 microns. (paragraph [0081]) Broad range of coating thickness is 15-50 microns.  Hence, 15-50 overlaps instant claimed thickness range.
As for claim 26, Yoshizaki’s Inventive Example 34 meets instant claimed wherein clause. 
As for claim 27, Thirion discloses base steel sheet is 22MnB5. (paragraph [0056] last line)
As for claim 28, Thirion discloses C range overlapping claimed C ranges. (paragraphs [0056]-[0057])
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yoshizaki (JPH11279735A) in view of KR’718 (KR20040007718A).
As for claim 2, Yoshizaki discloses instant claimed pre-coated steel sheet with claimed precoating compositions as indicated in rejection of claims 1-2 above.
Yoshizaki differs from instant claims 1-3 such that it does not disclose claimed second wherein clause about the steel sheet base compositions.
However, Yoshizaki expressly discloses various base steel sheets to be plated can be used. (paragraph [0021])
KR’718 discloses a high strength alloyed aluminum system plated steel sheet excellent in heat resistance and after painting corrosion resistance.
Table 4 (Page 15) and Claims (English Translation Page 22 last 8th line) disclose steel sheet compositions overlapping instant claimed composition ranges as illustrated in Table 2 below.   Table 4 has all Examples suggests Ti/N>3.42 (Table 4 last column)
Regarding instant claim relationship of C, Mn, Cr and Si, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.


Table 3
Element
Applicant
(weight %)
KR’718 et al.
(weight %)

Overlap
(weight %)
C
0.24-0.38
0.15-0.55
0.24-0.38
Mn
0.4-3
0.2-3
0.4-3
Si
0.1-0.7
<=0.5
0.1-0.5
Al
0.015-0.07
0.01-0.1
0.015-0.07
            Cr
<=2
<=2
<=2
             Ni
0.25-2
<=1
0.25-1
            Ti
0.02-0.1
0.01-0.8
0.02-0.1
Nb
0-0.06
0
0
           B
0.0005-0.004
0.0002-0.005
0.0005-0.004
            N
0.003-0.01
<=0.01
0.003-0.01
           S
0.0001-0.005
<=0.04
0.0001-0.005
             P
0.0001-0.025
<=0.1
0.0001-0.025


Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply KR’718’s steel sheet base composition, in the pre-coated steel sheet of Yoshizaki for obtaining excellence in heat resistance and after painting corrosion resistance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,162,153. 
Both claimed inventions claim a pre-coated steel sheet with a metallic coating comprising similar compositions ranges of Zn, Si, Mg and Al/Zn>2.9 and similar steel sheet base compositions.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-48 of copending Application No. 17/463,187. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions claim a pre-coated steel sheet with a metallic coating comprising similar compositions ranges of Zn, Si, Mg and Al/Zn>2.9 and similar steel sheet base compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733